   Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 1 of 16




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXII- A3531-A3545
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 2 of 16




                                                                      JX 102
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                             A3531
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 3 of 16




                             A3532
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 4 of 16




                             A3533
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 5 of 16




                             A3534
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 6 of 16




                             A3535
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 7 of 16




                             A3536
              Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 8 of 16


                                         16-10407-smb                   Claim 584               Filed 10/09/17                Pg 1 of 9



  F1ll 111 this information to identify the case

  Debtor 1              TransCare Corporation

  Debtor2
  (Spouse, if filing)

  United States Bankruptcy Court for the: Southern District of New York
  Case number           ~1~6--1~04~0~7_ _ _ _ _ _ _ _ _ __


 Official Form 410
 Proof of Claim                                                                                                                                                            04/16

 Read the Instructions before filllng out this form. This form ls for making a claim for payment In a bankruptcy case. Do not use this form                                    to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Fliers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, Invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
A person who files         a fraudulent clalm could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 FIii in all the lnfonnation about the claim as of the date the case was filed. That date Is on the notice of bankruptcy (Form 309) that you received.



                Identify the Claim

1. Who Is the current
   creditor?
                                      Patriarch Partners Agency Services, LLC
                                      Name of the current creditor (the person or entity to be paid for this claim)
                                      Other names the creditor used with the debtor    P_P_A_S________________________

2. Has this claim been                Ii!(   No
   acquired from
   someone else?                      □ Yes. From w h o m ? - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Proskauer Rose LLP Attn: Timothy Q. Karcher                                     Loan Administration, PPAS
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     Ele_ven Times Square                                                            1 Liberty Plaza, 35th Floor
                                      Number          Streat                                                      Number          Street
                                      New York                           NY               10036                       New York                  NY                  10006
                                      City                               Stata                   ZIP Code         City                          State                      ZIP Code

                                      Contact phone   212-969-4 750                                               Contact phone   212-825-0550
                                      contact email   tkarcher@proskauer.com                                      contact email   info@patriarchpartners.com


                                      Uniform daim identifier for electronic payments in chapter 13 (If you use one):




4. Does this claim amend              ii' No
   one already filed?                 □ Yes. Claim number on court claims registry (ff known} _ __                                         Filed on
                                                                                                                                                        MM   I 00      I YYYY


5. Do you know If anyone              Ii!( No
   else has filed a proof             □ Yes. Vllllo made the earlier filing?
   of claim for this claim?




   Official Form 410                                                             Proof of Claim                                                                page 1


                                                                                                                                                                           JX 110
                                                                                                                                                                    LaMonica v. Tilton, et al., 18-1021-smb


                                                                                    A3537
            Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 9 of 16


                                 16-10407-smb                    Claim 584            Filed 10/09/17             Pg 2 of 9




               Give Information About the Clalm as of the Date the Case Was Flied

6. Do you have any number        liZi
                                   No
      you use to Identify the    □ Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
      debtor?                                                                                                                      -- -- ----

7. How much Is the claim?               $    not less than 35,090,492.76. Does this amount include Interest or other charges?
                                                                          0 No
                                                                                Iii' Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                          charges required by Bankruptcy Rule 3001(c)(2)(A}.

---~---
6. What Is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
      claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c),
                                 Umlt disclosing information that is entitled to privacy, such as health care Information.

                                 Money loaned (see attached rider)


9. Is all or part of the claim
      secured?
                                 ~      No
                                        Yes. The claim Is secured by a lien on property.
                                                Nature of property:
                                                0 Real estate, If the daim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                                □ Motor vehicle
                                                ifOther. Describe:           See attached rider.


                                                Basis for perlectlon:         See attached rider.
                                                Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                                been filed or recorded.)


                                                Value of property:                          $ Unknown
                                               Amount of the claim that is secured:         $   Unknown

                                                                                                Unknown
                                                Amount of the claim that Is unsecured; $                             (The sum of the secured and unsecured
                                                                                                                     amounts should match the amount In Une 7.)



                                                Amount necessary to cure any default as of the date of the petition:           $   NIA


                                                Annual Interest Rate (when case was filed) _ _ _ % (See attached rider)
                                                0 Fixed
                                                □ Variable

~~~

10. ls this claim based on a     liZi No
    lease?
                                 □ Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   liZi No
    right of setoff?
                                 □ Yes. ldenllfy the property:




 Official Fonn 410                                                       Proof of Claim                                                          page2




                                                                           A3538
          Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 10 of 16


                                   16-10407-smb                     Claim 584              Filed 10/09/17                 Pg 3 of 9




12. Is all or part of the claim     ii{ No
    entitled to priority under
    11   u.s.c.§ 607(a)?            □ Yes. Check one:                                                                                             Amount entitled to priority

   A claim may be partly                  □ Domestic support obligations (includlng alimony and child support) under                             $._ _ _ _ _ __
   priority and partly                      11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
   nonpriority. For example,
   in some categories, the                D   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
                                                                                                                                                 $._ _ _ _ _ __
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).
   entitled to priority.
                                          0   Wages, salaries, or commissions (up to $12,850") earned within 160 days before the
                                              bankruptcy petition is filed or the debtor's business ends, whichever Is earlier.                  $._ _ _ _ _ _ __
                                              11 u.s.c. § 507(a)(4).
                                          □ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $._ _ _ _ _ _ __

                                          0   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                  $._ _ _ _ _ _ __

                                          D   Other. Specify subsection of 11 U.S.C. § 507(a)LJ that applies.                                    $._ _ _ _ _ _ __

                                          • Amounts are subject to adjustment on 4/01/19 and every 3 years afterthal for cases begun on or after the date of adjustment.



             Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                lif     I am the creditor.
 FRBP 9011(b).                    □I am the creditor's attorney or authorized agent.
 If you file this claim       □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts 0 I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be    I have examined the information in this Proof of Claim and have a reasonable belief that the Information ls true
 fined up to $600,000,        and correct.
 Imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date         10/09/2017
                                                           MM l OD    /   YYYY




                                          /itll@wC()
                                  Print the name of the person who Is completing and signing this claim:


                                  Name                    Kathleen                            Marie                                  Patrick
                                                         First name                           Middle name                            Last name

                                  Tille                   Authorized Sighatory

                                  Company                 Patriarch Partners Agency Services, LLC
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                         Number
                                                          New York
                                                                           ....,
                                                          1 Liberty Plaza, 35th Floor

                                                                                                                      NY               10006
                                                         Cl~                                                          State          ZIP Code

                                  Contact phone           212-825-6835                                                Email   Kate.Patrick@PatriarchPartners.com




 Official Form 410                                                          Proof of Claim                                                                page 3




                                                                              A3539
    Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 11 of 16


                         16-10407-smb            Claim 584        Filed 10/09/17         Pg 4 of 9




PROSKAUER ROSE LLP
Eleven Times Square
NewYork,NY 10036
Tel: (212) 969-3000
Fax: (212) 969-2900
Timothy Q. Karcher
Chris Theodoridis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------x
Inre                                                                    Chapter 7

TRANS CARE CORPORATION, et al.,                                         Case No. 16-10407 (SMB)

                                                  Debtors. 1            (Jointly Administered)


                                 RIDER TO PROOF OF CLAIM OF
                          PATRIARCH PARTNERS AGENCY SERVICES, LLC

            1.       Patriarch Partners Agency Services, LLC ("PPAS"}, on behalf of itself and as the

administrative agent for a number ofprepetition secured lenders (the "Lenders"), hereby submits

this rider in connection with the prefixed proof of claim (the "Proof of Claim") filed against

TransCare Corporation (the "Debtor"). The Debtor's chapter 7 case has been assigned Case No.

16-l0407 (SMB).

            2.       On February 24, 2016 (the "Initial Petition Date"), the Initial Debtors each filed

voluntary petitions for relief pursuant to chapter 7 of title 11 of the United States Code (the



1
    The jointly administered Chapter 7 estates are (i) TransCare Corporation, (ii) TransCare New York, Inc., (iii)
    TransCare ML, Inc., (iv) TC Ambulance Group, Inc., (v) TransCare Management Services, Inc., (vi) TCBA
    Ambulance, Inc., (vii) TC Billing and Services Corporation, (viii) TransCare Westchester, lnc .• (ix) TransCare
    Maryland, Inc., (x) TC Ambulance North, Inc., and (xi) TransCare Harford County, Inc. (these entities' Chapter 7
    petitions were filed on February 24, 2016; collectively, these entities have been referred to in the case as "Initial
    Debtors"). Included in the jointly administered estates are the Chapter 7 cases of (xii) TransCare Pennsylvania,
    Inc., (xiii) TC Ambulance Corporation, and (xiv) TC Hudson Valley Ambulance Corp. (these entities' Chapter 7
    petitions were filed on April 25, 2016; coHectively, the "Subsequent Debtors," and together with the Initial
    Debtors, the ''Debtors").




                                                         A3540
 Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 12 of 16


                       16-10407-smb            Claim 584          Filed 10/09/17      Pg 5 of 9




"Bankruptcy Code") in the United States Bankruptcy Court for the Southern District of New

York (the "Court"). On March 1, 2016, the Initial Debtors' cases were jointly administered

under Case No. 16-10407 (TransCare Corporation). On April 25, 2016 (the "Subsequent Petition

Date," and together with the Initial Petition Date, the "Petition Dates"), the Subsequent Debtors

each filed voluntary petitions for relief pursuant to chapter 7 of the Bankruptcy Code in this

Court. On June 29, 2016, the Subsequent Debtors' cases were jointly administered with the

Initial Debtors' cases under Case No. 16-10407 (TransCare Corporation).

           3.       Pursuant to a Credit Agreement dated August 4, 2003 (as amended, the "Credit

Agreement") by and among the Debtor, the Lenders, and PPAS (for itself and as administrative

agent for the Lenders), the Lenders, among other things, made certain Joans to the Debtors.2

Prior to the commencement of the Initial Debtors' bankruptcy cases, the aggregate outstanding

indebtedness owed to PPAS pursuant to the Credit Agreement was not less than $34,771,873.10

(inclusive of a $10 million credit as a result of a strict foreclosure carried out prepetition). 3

Subsequent to the Initial Petition Date, attorneys' fees in the amount of not less than $318,619.66

have accrued, and continue to accrue, and are being asserted as part of the Proof of Claim,

bringing the total value of PPAS' claim to not less than $35,090,492.76, all as set forth on

Schedule 1 attached hereto, including other fees, charges, claims and expenses owed pursuant to

the Credit Agreement and all other loan documents entered into in connection therewith (such




2   The Credit Agreement was subsequently amended, modified, and/or superseded numerous times over a number of
    years to, among other things, include the Debtors as presently constituted.
3   Pursuant to the Credit Agreement, the various credit facilities issued by the Lenders to the Debtors bear interest at
    different rates, certain of which are fixed rates and others being floating rates tied to LIBOR.



                                                              2




                                                       A3541
    Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 13 of 16


                       16-10407-smb           Claim 584          Filed 10/09/17       Pg 6 of 9




other loan documents, collectively, the "Loan Documents"). 4 At this time, the value of the

secured portion of PPAS' claim is unknown.

           4.       Simultaneously with the execution of the Credit Agreement, certain Debtors

entered into a Subsidiaries' Guarantee, dated as of August 4, 2003 (the "Subsidiaries'

Guarantee"), in favor of PPAS and the Lenders. Under tbe Subsidiaries' Guarantee, each of the

Debtors individually (with tbe exception of TransCare Corporation), jointly and severally

guaranteed to PP AS and the Lenders the payment and other obligations under the Credit

Agreement.

           5.       To secure the obligations under the Credit Agreement and the Subsidiaries'

Guarantee, the Debtors entered into a Security Agreement, dated as of August 4, 2003 (the

"Security Agreement"), in favor of PPAS and the Lenders. Pursuant to the Security Agreement,

the Debtors, among other things, granted to tbe Lenders and PPAS (as administrative agent for

the Lenders) a security interest in certain Collateral (as tbat term is defined in the Security

Agreement, the "Collateral"). 5

           6.       To further secure the obligations under the Credit Agreement, certain Debtors

entered into a Pledge Agreement, dated as of August 4, 2003 (the "Pledge Agreement"), in favor

of PPAS and the Lenders. Under the Pledge Agreement, each Debtor (except TransCare ML,


4
    The Credit Agreement, the other Loan Documents, and other documents supporting the Proof of Claim are
    voluminous and are not being filed herewith. PPAS believes such documents are in the possession of the Debtor,
    and they are available upon reasonable written request to counsel to PPAS listed herein.
5
    The Collateral includes all of the following property owned or acquired at any time by Debtors or in which Debtors
    have any right, title or interest (with all defined terms having the meaning given to them in the Pledge Agreement):
    all Accounts; all Bank Accounts; all Chattel Paper; all Commercial Tort Claims; all Contracts; all Copyrights; all
    Copyright Licenses; all Documents; all Equipment; all General Intangibles; all Instruments; all Inventory; all
    Investment Property; all Letter of Credit Rights; all Patents; all Patent Licenses; all Trademarks; all Trademark
    Licenses; all Vehic1es; all books and records pertaining to the Collateral; and to the extent not otherwise included,
    all Proceeds and products of any and all of the foregoing.



                                                             3




                                                       A3542
    Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 14 of 16


                       16-10407-smb          Claim 584          Filed 10/09/17     Pg 7 of 9




Inc.) granted to the Lenders and PPAS (for the benefit of the Lenders) a security interest in

certain Pledged Collateral, including, among other things, certain Pledged Stock (as such terms

are defined in the Pledge Agreement).

           7.      PPAS and the Lenders properly perfected their security interests in the Collateral

and the Pledged Stock through the filing of UCC-1 Financing Statements and related UCC-3
                                                                                                                6
Amendment and Continuation Statements with the Delaware Office of the Secretary of State.

           8.       PPAS reserves its right to: (a) amend, modify, or supplement this Proof of Claim

for any reason, including, but not limited to, supplementing the amount or classification of the

claim asserted herein; (b) assert any additional amounts owed to PPAS, including any claims for

accrued interest, fees, expenses, and/or advances made by PPAS or the Lenders; and (c) file and

assert any additional claims that may be or later become due, including any secured, priority, and

administrative expense or general unsecured claims under the Bankruptcy Code.

           9.       The filing of this Proof of Claim is not and shall not be deemed or construed as:

(a) a waiver or release of PPAS' rights against any person, entity, or property; (b) a consent by

PPAS to the jurisdiction of the Court or any other court with respect to proceedings, if any,

commenced in any case against or otherwise involving PPAS; (c) a waiver or release of PPAS'

right to trial in this Court or any other court in any proceeding as to any and all matters so triable

herein, whether or not the same be designated legal or private rights, or in any case, controversy

or proceeding related hereto, notwithstanding the designation or not of such matters as "core

proceedings" pursuant to 28 U.S.C. § 157(b)(2), and whether such trial right is pursuant to

statute or the United States Constitution; (d) a consent by PPAS to a trial in this Court or any

6
    As well as in any and all products, proceeds, and insurance amounts relating thereto, and whether then owned or
    thereafter acquired.



                                                            4




                                                      A3543
 Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 15 of 16


                   16-10407-smb         Claim 584       Filed 10/09/17   Pg 8 of 9




other court in any proceeding as to any and all matters so triable herein or in any case,

controversy or proceeding related hereto, pursuant to 28 U.S.C. § 157(e) or otherwise; (e) a

waiver or release of PPAS' right to have any and all final orders in any and all non-core matters

or proceedings entered only after de novo review by a United States District Court Judge; (f) a

waiver of PPAS' right to move to withdraw the reference with respect to: (i) the subject matter of

this Proof of Claim; (ii) any objection thereto; or (iii) any other proceeding which may be

commenced in this case relating to the Proof of Claim or otherwise involving PP AS; (g) an

election of remedies; or (h) an acknowledgment that PPAS received adequate notice of any bar

date fixed in this case.

        I 0.    All notices concerning this Proof of Claim shall be sent to:

                           Proskauer Rose LLP
                           Eleven Times Square
                           New York, NY I 0036
                           Attn: Timothy Q. Karcher, Esq.
                                  Chris Theodoridis, Esq.
                           Telephone: (212) 969-3000
                           Facsimile: (212) 969-2900

                           -and-

                           Patriarch Partners Agency Services, LLC
                           I Liberty Plaza, 35 th Floor
                           New York, NY 10006
                           Attn: Kate M. Patrick
                           Telephone: (212) 825-6835
                           Facsimile: (212) 825-2038

        11.     No judgment has been rendered on any of the amounts asserted herein.




                                                    5




                                               A3544
Case 1:20-cv-06274-LAK Document 11-22 Filed 09/30/20 Page 16 of 16


            16-10407-smb    Claim 584       Filed 10/09/17   Pg 9 of 9




                                  Schedule 1

                               Claim Calculation




       Outstanding Principal                             $43,609,343.08
       Accrued Interest                                     $913,030.02
       Postpetition Attorneys' Fees                         $318,619.66
       Agency Fees                                          $249,500.00
       Acceptance of Collateral                         ($10,000,000.00)
                         Total Amount of Claim           $35,090,492.76




                                        6




                                   A3545
